 

Atromey or Party witkout Attorney:
Jonathan Shalom, Esq.
Shalom Law, PLLC
105-13 Metropolitan Avenue
Forest Hills, NY 11375

Telephone No: 718-971-9474

For Court Use Only

 

 

Anorney for: Plaintiff

Ref. No. or File No.:

 

fnsert name of Court, and Judicial District and Branch Court:
United States District Court - Southern District Of New_York

 

Plainiff; Donald Nixon, et al
Defendant: Performance Apparel Corp.

 

AFFIDAVIT OF SERVICE Hearing Date: Time:
Summons & Complaint

 

 

 

 

Dept/Div:

Case Number:

20CV02250PAE

 

 

 

1. Ai the time of service | was at least 18 years of age and not a party to this action.

2, | served copies of the Summons in a Civil Action; Civil Cover Sheet; Class Action Complaint and Demand for Jury Trial.

3. a. Party served: Performance Apparel Corp.

hb. Person served: Jane Doe, Receptionist at Agent for Service Location, Caucasian, Female, 40 - 50

Years Old, Red Hair, Sitting

4. Address where the party was served: RMR Services, LLC
120 Applecross Rd
Pinehurst, NC 28374

J. f served the party:

a. by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to receive

process for the party (1} on: Fri., Jul. 24, 2020 (2) at: 12:50PM

7, Persen Who Served Papers: Fee for Service:

a, Fred Norman

b. Class Action Research & Litigation
PO Box 740
Penryn, CA 93663

&. (916) 663-2562, FAX (916) 663-4955

8 Ideclare under penalty of perjury under the laws of the State of NORTH CAROLINA

America that the foregoing is true and correct.

Summons & aint

AFFIDAVIT O SERVIC
omp,

       

nd ander the laws @f the United States OF

Josha.208770
